Title: From Thomas Jefferson to Richard Stith, 12 December 1795
From: Jefferson, Thomas
To: Stith, Richard



Dear Sir
Monticello Dec. 12. 1795

I had been in hopes ere this to have taken a trip to the Poplar Forest and to have had the pleasure of seeing you there; but I have been so much afflicted with Rheumatism of late as to render it unsafe for me to attempt a journey.
You were kind enough to give to Mr. Clarke the certificate for my 800. acres of land adjoining Poplar forest, which he sent to Mr. Lewis just about the time he was resigning my business. He delivered my whole mass of papers to me without calling my attention to this certificate, and it has laid unnoticed in the bundles till lately. I have thought it safest now to lay new warrants on the land, and take a new certificate,  for which Mr. Clarke will apply to you and pay the fees. Having twice carefully platted the lines, I find they run over one another, which makes me conclude there is an error in some of them: and I conjecture it to be in the line adjoining Murray N.65.E. for if that was lengthened a little it would bring the beginning and the ending together and disentangle the lines. If you can correct the error wherever it is I shall be glad to have it done.
I do not know whether you ever gave either to Mr. Wayles or myself the certificate for the 98. acres purchased of you on Ivy creek. I will thank you to furnish it to Mr. Clarke, and to give that aid which you have always done in so friendly a way for both Mr. Wayles and myself. I am with great esteem Dear Sir Your most obedt. servt

Th: Jefferson

